Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 1 of 18 PageID 3098



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

 BAHAMA BAY II CONDOMINIUM
 ASSOCIATION, INC.,

                  Plaintiff/Counter-Defendant,              Case No: 6:17-cv-01800-CEM-KRS

 v.

 UNITED NATIONAL INSURANCE
 COMPANY,

             Defendant/Counter-Plaintiff.
 ___________________________________/

            DEFENDANT/COUNTER-PLAINTIFF’S OMNIBUS MOTION IN LIMINE
                   AND INCORPORATED MEMORANDUM OF LAW

         Defendant/Counter-Plaintiff, United National Insurance Company (“United National”),

 through its undersigned counsel, and pursuant to the Federal Rules of Civil Procedure, Federal

 Rules of Evidence and Middle District of Florida Local Rule 3.01, files this Omnibus Motion In

 Limine and Incorporated Memorandum of Law. United National seeks an in limine order barring

 plaintiff/counter-defendant, Bahama Bay II Condominium Association, Inc. (“Bahama Bay”),

 concerning the following:1

       1.       Characterizing the loss as a “Catastrophic Ground Cover Collapse”;

       2.       References to bad faith conduct, policy premium, opinions concerning insurance,
                and other claims/cases;

       3.       Use of cumulative evidence;

       4.       Introducing any narrated, enhanced or modified evidence at trial;

       5.       Eliciting expert testimony on topics that were not included in its expert disclosures;



 1
  As discussed below, Bahama Bay opposes all of the relief sought in this motion, except for an order prohibiting the
 use of cumulative evidence.
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 2 of 18 PageID 3099



      6.      Introducing evidence and arguing for categories of damages that were not
              previously disclosed in its pleadings or written discovery responses; and

      7.      Seeking damages that are barred by summary judgment.

                                    FACTUAL BACKGROUND

     I. THE POLICY

        United National issued a first-party commercial insurance policy (Policy No.

 MP0852459) to Bahama Bay for the March 26, 2016 to March 26, 2017 policy period (the

 “Policy”). A copy of the Policy is attached as Exhibit “A.” The Policy provides commercial

 property insurance coverage to 13 separately-scheduled buildings located in Kissimmee, FL,

 subject to its terms, conditions, limitations, exclusions, and other provisions. See Policy, Bates

 Nos. UNIC00004 and UNIC00055-56. Each scheduled building is identified on the Policy by a

 separate address and separate premises number. See id., Bates No. UNIC00056. Similarly, each

 scheduled building has its own separate limit of insurance. See id., Bates No. UNIC00055. The

 Policy provides “Building” coverage only for each scheduled building. See id., Bates Nos.

 UNIC00004 and UNIC00055. The Policy does not provide coverage for any loss of business

 income or extra expense.

        The Policy’s Florida Changes form (CP 01 25 07 08) states, in part, as follows:

        This endorsement modifies insurance provided under the following:

        COMMERCIAL PROPERTY COVERAGE PART

                                         *       *      *

        E.      Sinkhole Collapse Coverage Removed

                Sinkhole Collapse coverage is removed as indicated in Paragraphs E.1.
                through E.4.; and coverage for Catastrophic Ground Cover Collapse is
                added instead as set forth in Paragraph F.

                                         *       *      *



                                                 2
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 3 of 18 PageID 3100



               3.     In the Causes of Loss – Special Form, sinkhole collapse is deleted
                      from the “specified causes of loss” and is no longer an exception to
                      the Earth Movement exclusion.


                                        *      *       *

        F.     The following is added to this Coverage Part as a Covered Cause of Loss.
               In the Causes of Loss – Special Form and Mortgageholders Errors and
               Omissions Coverage Form, the following is also added as a “specified
               cause of loss.” However, as a “specified cause of loss”, the following
               does not apply to the Additional Coverage – Collapse.

               CATASTROPHIC GROUND COVER COLLAPSE

               We will pay for direct physical loss or damage to Covered Property caused
               by or resulting from catastrophic ground cover collapse, meaning
               geological activity that results in all of the following:

               (a)    The abrupt collapse of the ground cover;

               (b)    A depression in the ground cover clearly visible to the naked eye;

               (c)    Structural damage to the building, including the foundation; and

               (d)    The insured structure being condemned and ordered to be vacated
                      by the governmental agency authorized by law to issue such an
                      order for that structure.

               However, structural damage consisting merely of the settling or cracking
               of a foundation, structure or building does not constitute loss or damage
               resulting from a catastrophic ground cover collapse.

                                        *      *       *

 See id., Bates Nos. UNIC00025-26.

        The above-cited Catastrophic Ground Cover Collapse (“CGCC”) coverage provision is

 the only coverage available under the Policy for any type of loss or damage caused by or

 resulting from earth movement to Covered Property. In other words, the Policy does not provide

 coverage for sinkhole loss or any other form of earth movement.            See id., Bates Nos.

 UNIC00025-26 and 28.



                                               3
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 4 of 18 PageID 3101



    II. THE LOSS

        According to Bahama Bay, on or about December 9, 2016, it discovered a sinkhole

 adjacent to Building 43, which is located at 9121 Calypso Court, Kissimmee, FL and is

 scheduled under the Policy as Premises No. 5. After the sinkhole opened, the Fire Marshal

 requested Osceola County to have Building 43 vacated, but did not condemn the building. No

 other buildings at the insured premises were condemned, declared unsafe, or ordered to be

 vacated as a result of the sinkhole.

        On or about February 1, 2017, although the sinkhole and resulting damage did not meet

 all of the criteria for CGCC coverage under the Policy, United National agreed to extend

 coverage under the Policy for the claim with respect to “Covered Property” at Building 43 only,

 subject to the Policy’s other terms, conditions, limitations, and exclusions. In this regard, United

 National issued payment of $290,000 to Bahama Bay as undisputed amounts for repair of

 damage to “Covered Property” at Building 43. Bahama Bay accepted and deposited the check

 and used the funds to install underpinning at Building 43, to hire security, and to pay its

 attorneys and public adjuster (Keys Claims Consultants, Inc.).

   III. THE PRESENT ACTION

        On August 18, 2017, Bahama Bay filed its Complaint and Jury Trial Demand against

 United National in the Ninth Judicial Circuit, in and for Osceola County, Florida (Case No. 2017

 CA 002162 OC). See Complaint [D.E. 2]. United National subsequently removed the action to

 this Court on October 18, 2017. See Notice of Removal [D.E. 1]. With this Court’s permission,

 Bahama Bay subsequently filed its Amended Complaint and Jury Trial Demand [D.E. 22] on

 February 13, 2018 and then its Second Amended Complaint and Jury Trial Demand [D.E. 38] on

 August 16, 2018. The Second Amended Complaint remains the operative complaint.




                                                  4
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 5 of 18 PageID 3102



        The Second Amended Complaint contains five counts for breach of contract.

 Specifically, in Counts I and III-V, Bahama Bay is seeking coverage for alleged loss and damage

 to four buildings that are separately scheduled under the Policy, which are identified as follows:

        Premises No.                   Building Address                   Building Number
              7                       9100 Calypso Court                          45
              6                       9111 Calypso Court                          44
              5                       9121 Calypso Court                          43
              4                       9131 Calypso Court                          42

 See Second Amended Complaint, Counts I, III-V; see also Policy, Bates No. UNIC00056.

        Furthermore, in Count II, Bahama Bay is seeking coverage for loss or damage to a

 “retaining wall.” See Second Amended Complaint, Count II. The “retaining wall” is a free-

 standing wall that does not connect to any of the buildings at the insured premises. See United

 National’s Motion for Summary Judgment, Exhibit “B” [D.E. 49-4], p. 96, lns. 17-25; p. 97, ln.

 1; see also representative photographs of the “retaining wall” attached as Exhibit “F” [D.E. 49-

 8]. Also, despite not being pleaded within the Second Amended Complaint, Bahama Bay has

 claimed in its interrogatory responses that its damages include lost association fees on Building

 43 and costs for security personnel and a security fence.

        On October 23, 2017, United National filed its Counterclaim for Declaratory Relief [D.E.

 5] (the “Counterclaim”). Specifically, the Counterclaim requests a declaration that there is no

 coverage available under the Policy for (a) the alleged loss or damage to Buildings 42, 44 and

 45; (b) the security expenses; (c) remediation of land or interior damage to condominium units;

 and (d) the retaining wall. Additionally, on August 25, 2018, United National filed its Answer

 and Affirmative Defenses to the Second Amended Complaint [D.E. 25], in which it raises ten

 affirmative defenses.



                                                  5
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 6 of 18 PageID 3103



                                          ARGUMENT

    I. Use of the Phrase “Catastrophic Ground Cover Collapse”

        As an initial matter, United National seeks an order prohibiting Bahama Bay (including

 its counsel and its fact and expert witnesses) from referring to, describing or otherwise

 commenting upon, the loss at issue as a “catastrophic ground cover collapse.”

        This case is predicated upon the formation of a sinkhole adjacent to Building 43 at

 Bahama Bay’s property and the alleged, resulting damage from the formation of that feature. As

 explained above, the Policy provides coverage for loss and/or damage caused by or resulting

 from only one specific type of ground movement, i.e. “catastrophic ground cover collapse.” See

 supra. A “catastrophic ground cover collapse” is a defined term under the Policy, subject to the

 satisfaction of four, specific factors. See Policy, Bates No. UNIC00026.

        Whether a “catastrophic ground cover collapse” exists at the property is a principal,

 unresolved issue for the jury, i.e. to determine if all factors under the Policy have been met for

 each specific building. Bahama Bay will argue at trial that it has suffered a catastrophic ground

 cover collapse to all four buildings at issue in this action. United National, on the other hand,

 contends that there is no coverage because all of the necessary factors under the Policy for a

 catastrophic ground cover collapse are not present. See, e.g., Affidavit of Kate Wilkinson filed

 in support of United National’s summary judgment motion [D.E. 49-1], ¶ 14 (“[A]lthough the

 sinkhole and resulting damage did not meet all of the criteria for Catastrophic Ground Cover

 Collapse coverage under the Policy…”).

        Notably, the same day that Bahama Bay discovered the hole adjacent to Building 43, it

 retained Geohazards, Inc., a geological engineering company, to evaluate the feature. In its

 report, Geohazards repeatedly refers to the feature as a “sinkhole,” and does not use the phrase




                                                 6
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 7 of 18 PageID 3104



 “catastrophic ground cover collapse” a single time. A copy of the Geohazards report is attached

 as Exhibit “B.”       The geological engineering firm retained by United National during its

 investigation, Andreyev Engineering, Inc., similarly refers to the feature as a “sinkhole.” See

 Andreyev’s report attached as Exhibit “C.”

          Because the determination as to whether the event was a “catastrophic ground cover

 collapse” is one of the key issues for the jury to decide, Bahama Bay should not be permitted to

 refer to the sinkhole as a “catastrophic ground cover collapse.” By repeatedly characterizing the

 loss as a “catastrophic ground cover collapse,” Bahama Bay would be conditioning the jury to

 decide the issue in its favor without considering the evidence. As such, these references would

 be unduly prejudicial, misleading, and confusing to the jury. See Fed. R. Evid. 403. United

 National is also genuinely concerned that Bahama Bay may try to use the terms “catastrophic

 ground cover collapse” and “sinkhole” interchangeably, or in combination with one another as

 they did in their Second Amended Complaint when they described the event as a “catastrophic

 ground cover collapse sinkhole.”       See, e.g., Second Amended Complaint [D.E. 38], ¶ 18.

 Accordingly, United National requests this Court enter an order precluding Bahama Bay

 (including its counsel and its fact and expert witnesses) from describing the sinkhole at issue in

 this matter as a “catastrophic ground cover collapse.”

   II.        References to Bad Faith Conduct, Policy Premium, Opinions Concerning
              Insurance, and Other Claims/Cases

          United National seeks an order barring Bahama Bay from eliciting testimony, introducing

 evidence, or making any comments concerning:

         1.    Alleged bad faith conduct by United National;

         2.    United National’s claim handling practices;




                                                   7
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 8 of 18 PageID 3105



      3.    The amount of premium charged by United National for the Policy or Bahama Bay’s
            payment of the premium;

      4.    Personal opinions about insurance companies or why people purchase insurance; or

      5.    Other claims, cases, results (verdicts or settlements), or actions taken by insurance
            companies, including but not limited to United National, regarding other sinkhole or
            catastrophic ground cover collapse claims or cases.

 Such comments are irrelevant under Fed. R. Evid. 401, and in any event should be precluded

 under Fed R. of Evid. 403.

        In Florida, it is blackletter law that a bad faith action against an insurance company is not

 ripe until after the coverage action has been conclusively resolved. See Vest v. Travelers Ins.

 Co., 753 So. 2d 1270, 1276 (Fla. 2000). Additionally, it is well-established that an insurer’s

 claim handling practices are irrelevant to an insurance coverage lawsuit. See State Farm Fire &

 Cas. Co. v. Valido, 662 So. 2d 1012, 1013 (Fla. 3d DCA 1995) (“manuals, guidelines and

 documents concerning [State Farm’s] claim handling procedures were irrelevant to the first party

 dispute involved in this case”).

        Moreover, how insurers (including United National) handled other claims or cases, or the

 results of those cases, have no bearing on United National’s coverage determination with respect

 to this case. The introduction of such evidence or argument would be unduly prejudicial to

 United National.    The same holds true with respect to personal opinions about insurance

 companies or why people purchase insurance, as well as the calculation and payment of premium

 for insurance policies.

        Notably, federal courts in Florida have routinely granted motions in limine barring

 evidence or commentary concerning the above-referenced topics. See, e.g., Lumpuy v. Scottsdale

 Ins. Co., 2013 WL 1775048, at *3 (M.D. Fla. Apr. 25, 2013) (granting motion in limine to

 exclude all evidence or statements regarding defendant’s claims handling practices and



                                                 8
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 9 of 18 PageID 3106



 procedures on the basis that it is irrelevant and unfairly prejudicial); Williams v. Asplundh Tree

 Expert Co., 2006 WL 2868923, at *2 (M.D. Fla. Oct. 6, 2006) (finding evidence of the two prior

 lawsuits is inadmissible); Woolbright v. GEICO Gen. Ins. Co., 2013 WL 12092078, at *2 (S.D.

 Fla. Feb. 5, 2013) (granting motion in limine precluding plaintiff’s counsel “from eliciting

 testimony or making any reference related to personal opinions about insurance companies or

 opinions regarding why people purchase insurance.”); Summit Towers Condo. Ass’n, Inc. v. QBE

 Ins. Co., 2012 WL 12838460, at *2 (S.D. Fla. May 7, 2012) (granting defendant’s motion in

 limine to exclude references to other insurance claims, affirmative defenses raised in other

 lawsuits and references to bad faith claims handling and/or good faith and fair dealing. Further

 stating, “What was done or not done in other cases is not admissible in this case until a proper

 predicate is laid for the admission of that evidence. … [Also], [t]his is not a bad faith case.”);

 Geico Cas. Co. v. Beauford, 2007 WL 2412974, at *2 (M.D. Fla. Aug. 21, 2007) (agreeing that

 evidence of personal opinions regarding insurance companies, advertising tools used by

 insurance companies, payment of insurance premiums, and the financial positions of the parties

 is “probably not relevant”).

        For the reasons discussed above, United National respectfully requests an in limine order

 precluding Bahama Bay from eliciting testimony, introducing evidence, or making any

 comments concerning the above-referenced topics.

  III. No Cumulative Evidence

        United National seeks an order prohibiting the use of cumulative evidence. Bahama Bay

 does not oppose the relief sought in this section of the motion.

        There are numerous residents in the 13-building condominium complex governed by

 Bahama Bay. Furthermore, in addition to each party retaining three testifying expert witnesses,




                                                  9
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 10 of 18 PageID 3107



 there are multiple, pre-suit consultants that were retained by the parties, or independently sent by

 Osceola County, for the purpose of inspecting the subject sinkhole and resulting damage.

 Moreover, Bahama Bay retained a non-party security contractor to patrol Building 43 and the

 adjacent sinkhole after it formed.     As a result, there are numerous individuals that have

 overlapping knowledge, observations and/or opinions about the subject loss and/or damage. In

 this same context, there are dozens of overlapping documents discussing the same.

        Until the parties exchange witness lists and exhibit lists (which have not yet been done),

 United National is unsure whether Bahama Bay intends to call overlapping witnesses or to

 introduce overlapping documentary evidence. Thus, to the extent that Bahama Bay does intend

 to introduce cumulative evidence, United National respectfully requests an order precluding

 Bahama Bay from doing so. See, e.g., Goldstein v. Centocor, 2007 WL 61913, at *2 (S.D. Fla.

 Jan. 5, 2007) (“the Court is charged with eliminating or reducing duplicative experts and/or

 testimony.”); Muzaffarr v. Ross Dress for Less, Inc., 2013 WL 5311233, at *2 (S.D. Fla. Sept.

 23, 2013) (granting motion in limine where plaintiff sought to call two physicians who would

 render substantively similar testimony as to the cause of the plaintiff’s injuries and her

 prognosis). Of course, United National also agrees it will not introduce cumulative evidence.

 Accordingly, United National requests an appropriate order in limine.

   IV. Enhanced, Modified or Narrated Video and Photographs

        During the course of this action, counsel for Bahama Bay disclosed to United National

 that it had created a virtual reality video which purportedly depicts the insured premises and the

 sinkhole adjacent to Building 43. United National has not been provided with a copy of that

 video. United National is similarly without knowledge of whether Bahama Bay has other

 enhanced videos, narrated videos or photographs that it intends to introduce at trial, as the




                                                 10
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 11 of 18 PageID 3108



 parties’ exhibit lists are not yet due. Accordingly, United National seeks an order in limine

 precluding introduction of that video, as well as any other virtual reality videos, narrated videos,

 or any other video or photographs that have been technically enhanced or modified and which

 were not provided to United National during discovery.2

         As a preliminary matter, Fed. R. Civ. P. 37(c)(1) mandates, in part, that “[i]f a party fails

 to provide information . . . as required by Rule 26(a) or (e), the party is not allowed to use that

 information or witness to supply evidence on a motion, at a hearing, or at a trial.” Indeed, since

 the discovery period expired roughly 4 months ago, Bahama Bay has missed its opportunity to

 provide United National with any enhanced or modified evidence that it may seek to use at trial.

 Further, to allow Bahama Bay to introduce its virtual reality video, narrated or other enhanced

 videos or photographs would be unduly prejudicial and severely mislead the jury concerning the

 physical conditions at the insured premises. See U.S. v. Cobb, 2008 WL 2002546, at *3 (S.D.

 Ohio May 7, 2008), aff’d, 397 F. App’x 128 (6th Cir. 2010) (agreeing that enhanced or altered

 photographs and videos that compromise the relevant characteristics of the original depictions

 such that the images are no longer reliable can result in an inaccurate representation.).

 Moreover, to the extent Bahama Bay were to offer a narrated video, the narrative would qualify

 as hearsay. See Fed. R. Evid. 801. As such, United National respectfully requests an order in

 limine concerning this potential evidence.

     V. Limiting Expert Testimony To Their Reports

         United National seeks an order that limits the scope of testimony of Bahama Bay’s expert

 witnesses to the specific matters identified in their respective expert reports.




 2
   United National reserves its right to object to the introduction of videos and photographic evidence on other
 grounds, should there be any other videos or photographic evidence that Bahama Bay seeks to introduce at trial.


                                                       11
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 12 of 18 PageID 3109



        Pursuant to Fed. R. Civ. P. 26(a)(2)(A), “a party must disclose to the other parties the

 identity of any witness it may use at trial to present evidence under Federal Rule of Evidence

 702, 703, or 705.” Additionally, under Rule 26(a)(2)(B), if the witness is one retained or

 specially employed to provide expert testimony in the case or one whose duties as the party’s

 employee regularly involve giving expert testimony, the disclosures must be accompanied by a

 report that addresses six specific categories of information.

        “[T]he expert witness discovery rules are designed to allow both sides in a case to

 prepare their cases adequately and to prevent surprise, compliance with the requirements of Rule

 26 is not merely aspirational.” Reese v. Herbert, 527 F.3d 1253, 1266 (11th Cir. 2008). Failure

 to comply with Rule 26(a) has significant consequences, including the “self-executing sanction”

 found within Fed. R. Civ. P. 37. Specifically, pursuant to Rule 37, an expert witness may not

 testify to subject matter beyond the scope of the witness’s expert report. See also Kendall

 Lakes Towers Condo. Ass’n, Inc. v. Pac. Ins. Co., Ltd., 2011 WL 6372198, at *3 (S.D. Fla. Dec.

 20, 2011) (“Federal Rule of Civil Procedure 37 provides the consequences for failing to comply

 with the expert witness disclosure requirements: the party is ‘not allowed’ to use that witness ‘to

 supply evidence’ at a trial ….”). The federal courts routinely exclude expert testimony that is not

 timely disclosed, even if the consequence is to preclude a party’s entire claim or defense. See id.

        “A scheduling order is not a frivolous piece of paper, idly entered, which can be

 cavalierly disregarded by counsel without peril.” See id. (quoting Morin v. U.S., 534 F. Supp. 2d

 1179, 1189 (D. Nev. 2005)). When a scheduling order provides for expert witness disclosures,

 “such disclosures must be made ‘at the time and in the sequence directed by the court.’” Kendall

 Lakes, 2011 WL 6372198, at *3 (quoting Baldwin Graphic Systems, Inc. v. Siebert, Inc., 2005

 WL 1300763, at *1 (N.D. Ill. Feb. 22, 2005)).




                                                  12
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 13 of 18 PageID 3110



        In this case, Bahama Bay has identified three testifying expert witnesses under Federal

 Rule of Civil Procedure 26(a)(2): James Funderburk, P.G., P.E.; Byron K. Anderson, P.E.; and

 Dennis James, CBC. Bahama Bay has already alluded to the fact that it may solicit expert

 testimony from its experts that is beyond the scope of their retention and topics addressed in their

 respective reports. Notably, at the end of Mr. Anderson’s expert report, he states that “[o]ur

 findings and conclusions are limited to the specific areas mentioned for the above referenced

 project at the time of inspection and for the structural items contained herein only.” See B.

 Anderson Expert Report (without exhibits) attached as Exhibit “D”, p. 23 of 23 (emphasis

 added). Furthermore, during his deposition, Mr. Anderson confirmed that he has not been

 retained to provide an expert opinion about the geology of the sinkhole.            See excerpt of

 deposition of B. Anderson, attached as Exhibit “E,” p. 115, lns. 10-12 (“Q: Are you planning to

 offer testimony in this case about the geology of the sinkhole? A: No, I am not.”). Yet, in

 response to United National’s Motion for Summary Judgment, Bahama Bay attached an affidavit

 from Mr. Anderson opining about the geological conditions at Building 43 and challenging the

 opinions of United National’s geotechnical expert, Michael Oakland, PhD, P.E. See Affidavit of

 B. Anderson [D.E. 53-16].

        Under established law, Bahama Bay’s experts must be precluded from testifying to any

 matters that are not specifically identified in their respective reports. See, e.g., Welsh v. Newman

 Int’l Transp., Inc., 2011 WL 5570800, at *3 (M.D. Fla. Nov. 16, 2011) (excluding defendant’s

 disclosed expert witnesses from testifying about, remarking on, or introducing any evidence

 outside the scope of their pretrial Expert Witness Disclosures); Kaufman v. Pfizer Pharm., Inc.,

 2011 WL 10501233, at *2 (S.D. Fla. Aug. 10, 2011) (“If Plaintiff wanted to offer Dr. Parisian to

 testify as an interlocutor between the jury and the FDA, Plaintiff should have: (1) made that clear




                                                 13
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 14 of 18 PageID 3111



 in her expert disclosures and … (2) specified with some precision the scope of her expert

 testimony on these subjects and its bases. Plaintiff did neither as to any of the proposed areas of

 testimony.”).

        To allow Bahama Bay’s experts to testify on topics that are not specifically discussed in

 their respective reports would essentially eviscerate the sine qua non of pretrial, expert

 disclosures and the Court’s scheduling order. Accordingly, an order in limine must be entered

 that limits the scope of testimony of Bahama Bay’s expert witnesses to the specific matters

 discussed or identified in their respective Rule 26(a)(2)(B) reports.

   VI. Undisclosed Damages

        United National seeks an order in limine precluding Bahama Bay from seeking any

 damages or expenses not expressly stated in its Second Amended Complaint or written

 interrogatory responses. To allow otherwise would unequivocally and unfairly prejudice the

 defendant. See, e.g., Dade County Federal Credit Union v. Cumis Ins. Society, Inc., 2011 WL

 13100780, at *2 (S.D. Fla. Sept. 22, 2011) (the introduction of the damages not disclosed during

 the discovery period would unduly prejudice the defendant and delay the proceedings).

        The scope of damages being claimed by Bahama Bay in this action has been a moving

 target. For example, in its Second Amended Complaint, Bahama Bay alleges that it is seeking

 temporary and permanent repair costs to Buildings 42-45 and the freestanding retaining wall, and

 for 24-hour security expenses at Building 43. See Second Amended Complaint, ¶¶ 22, 35, 49,

 63, and 77. Yet, in response to United National’s Second Set of Interrogatories, Bahama Bay

 provided a different answer (after first objecting on meritless grounds to the question as

 “compound, overbroad and vague”), stating that its damages consist of “lost rental revenues on

 Building 43; Osceola County 24-hour mandatory security charges and subsequent security fence




                                                  14
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 15 of 18 PageID 3112



 rental; lost association fees on Building 43.” See Bahama Bay’s Second Amended Answers and

 Objections to United National’s Second Set of Interrogatories, Interrogatory No. 19, attached as

 Exhibit “F”.3

            Due to the inconsistency between the allegations of the Second Amended Complaint and

 Bahama Bay’s sworn interrogatory responses, it is not entirely clear what damages are being

 sought by Bahama Bay in this action. Nevertheless, an order in limine should be entered

 precluding Bahama Bay from seeking any damages or expenses beyond those that have been

 disclosed in its Second Amended Complaint or written interrogatory response.

  VII. Damages Barred by Summary Judgment

            As discussed herein, United National has filed a Motion for Summary Judgment [D.E.

 49] that remains pending before the Court. In relevant part, the motion seeks a ruling that there

 is no coverage available under the Policy for damage to property that is not “Covered Property,”

 including (a) monetary losses or expenses; (b) patios and paved surfaces; (c) the cost of

 excavations, grading, backfilling or filling; (d) foundations; (e) land; (f) condominium unit

 owner property; (g) the freestanding retaining wall; (h) fences; and (i) landscaping. Moreover,

 the Motion for Summary Judgment seeks a ruling that Bahama Bay is not entitled to coverage

 under the Policy for building components4 that did not sustain any direct physical loss or damage

 due to the sinkhole for “matching” purposes.

            To the extent that the Court grants summary judgment on any or all of these issues,

 United National seeks an order in limine precluding Bahama Bay (and its counsel and witnesses)

 from making references to these categories of claimed damages. To allow otherwise be unduly

 prejudicial, misleading, and confusing to the jury. See Fed. R. Evid. 403.

 3
     As discussed in United National’s summary judgment motion, Bahama Bay has withdrawn its claim for lost rent.
 4
     Interior items such as carpeting, tile flooring, and paint, and exterior items such as paint and brick pavers.


                                                              15
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 16 of 18 PageID 3113



        WHEREFORE, defendant, United National Insurance Company, respectfully requests

 that the Court enter an Order granting this Omnibus Motion In Limine in its entirety.

                     CERTIFICATE OF GOOD FAITH CONFERENCE

        Pursuant to Local Rule 3.01(g), I hereby certify that counsel for the movant has conferred

 with counsel for all opposing parties who may be affected by the relief sought in this motion in a

 good faith effort to resolve the issues but has been unable to resolve the issues, except for

 prohibiting the use of cumulative evidence.

 Dated: March 1, 2019
        Fort Lauderdale, FL

                                                  LITCHFIELD CAVO LLP

                                          By:     s/ Jason M. Chodos
                                                  Jason M. Chodos, Esq. (FL Bar No. 025823)
                                                  chodos@litchfieldcavo.com
                                                  Dana B. Kuczynski, Esq. (FL Bar No. 1002612)
                                                  kuczynski@litchfieldcavo.com
                                                  600 Corporate Drive, Suite 600
                                                  Fort Lauderdale, Florida 33334
                                                  Tel.: (954) 689-3000
                                                  Fax: (954) 689-3001
                                                  Attorneys for Defendant/Counter-Plaintiff,
                                                  United National Insurance Company




                                                16
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 17 of 18 PageID 3114




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 BAHAMA BAY II CONDOMINIUM
 ASSOCIATION, INC.,

                Plaintiff/Counter-Defendant,       Case No: 6:17-cv-01800-CEM-KRS

 v.

 UNITED NATIONAL INSURANCE
 COMPANY,

             Defendant/Counter-Plaintiff.
 ___________________________________/

                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 1, 2019, I electronically filed the foregoing document with
 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
 this day on all counsel of record or pro se parties identified on the attached Service List in the
 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.


                                               s/ Jason M. Chodos
                                               Jason M. Chodos (Fla. Bar No. 025823)
                                               chodos@litchfieldcavo.com
                                               Litchfield Cavo LLP
                                               600 Corporate Drive, Suite 600
                                               Fort Lauderdale, FL 33334
                                               Tel.: (954) 689-3000
                                               Fax: (954) 689-3001
                                               Counsel for Defendant/Counter-Plaintiff,
                                               United National Insurance Company




                                                 17
Case 6:17-cv-01800-CEM-LRH Document 62 Filed 03/01/19 Page 18 of 18 PageID 3115



                                       SERVICE LIST

                Bahama Bay II Condo. Ass’n, Inc. v. United National Ins. Co.

                             Case No: 6:17-cv-01800-CEM-KRS

                   United States District Court, Middle District of Florida

 Theodore A. Corless, Esq.
 Mary Catherine Lamoureux, Esq.
 Corless Barfield Trial Group, LLC
 6812 W. Linebaugh Avenue
 Tampa, FL 33625
 Tel.: (813) 258-4998
 Fax: (813) 258-4988
 Counsel for Plaintiff/Counter-Defendant,
 Bahama Bay II Condo. Ass’n, Inc.
 Served via transmission of Notice of
 Electronic Filing generated by CM/ECF

 Alina Alonso Rodriguez, Esq.
 BOWMAN AND BROOKE LLP
 Two Alhambra Plaza, Suite 800
 Coral Gables, Florida 33134
 Tel.: (305) 995-5600
 Fax: (305) 665-6100
 Counsel for Defendant/Counter-Plaintiff,
 United National Insurance Company
 Served via transmission of Notice of
 Electronic Filing generated by CM/ECF




                                             18
